Citation Nr: 0010426	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  94-33 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an effective date earlier than April 23, 1992, 
for the grant of service-connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969.

This matter came before the Board of Veterans' Appeals 
(Board) from an April 1994 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C. that granted the veteran's claim of entitlement to 
service connection for PTSD.  A notice of disagreement with 
respect to the effective date assigned for the establishment 
of service connection for this disorder was received in 
August 1994.  A statement of the case was issued in June 
1995.  A substantive appeal was received from the veteran in 
July 1995.  Hearings were held before a hearing officer at 
the RO in November 1994, and before the undersigned Member of 
the Board Member, sitting in Washington, D.C., in February 
1997.  

In March 1997, the Board remanded this matter for further 
development.  After completion of the requested development, 
the RO continued the denial of the claim, and it has since 
been returned to the Board for further appellate 
consideration. 


FINDINGS OF FACT

1.  In August 1990, the RO denied the veteran's application 
to reopen the previously denied claim of entitlement to 
service connection for PTSD.  Although notified of the denial 
later that same month, the veteran did not file an appeal.  

2.  On April 23, 1992, the RO received a statement by the 
veteran that was construed by the RO as a petition to reopen 
the previously denied claim for service connection for PTSD.  

3.  On the basis of VA medical treatment and hospitalization 
records dated after the date of the reopened claim, the RO 
subsequently established service connection for PTSD was 
established, effective April 23, 1992.  


CONCLUSIONS OF LAW

1.  The RO's unappealed August 1990 denial of the veteran's 
request to reopen a previously denied claim for service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (1999).

2.  An effective date for a grant of service connection for 
PTSD prior to April 23, 1992, the date of his reopened claim 
for that benefit, is not warranted.  38 U.S.C.A. §§ 5110, 
5107 (West 1991); 38 C.F.R. §§ 3.400(q)(r) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record reflects that in August 1990, the RO 
denied the veteran's application to reopen a previously 
denied claim of entitlement to service connection for PTSD 
(the claim previously was denied by the Board on the merits 
in a May 1986 decision).  Although notified the denial of the 
claim in August 1990, the veteran did not appeal it; thus, 
this decision is final based on the evidence then of record.  
See 38 U.S.C.A. § 7105 (West 1991) and 38 C.F.R. § 20.302, 
20.1103 (1999). 

On April 23, 1992, the RO received a statement by the veteran 
that was construed as a petition to reopen the claim for 
entitlement to service connection for PTSD based on the 
submission of new and material evidence.  Following receipt 
of VA medical treatment and hospitalization records dated in 
1992, in an April 1994 rating decision, the RO established 
service connection for PTSD, effective April 23, 1992.

The veteran asserts that earlier effective date for the grant 
of service connection for PTSD is in order.  The Board 
emphasizes, at the outset, that the August 1990 RO denial of 
the previously filed claim, stands as a bar to any award of 
benefits prior to that date.  While a finding of clear and 
unmistakable error in the August 1990 rating decision would 
constitute an exception to the finality of that decision (see 
38 C.F.R. § 3.105(a) (1999)), such has not been established.  
Hence, pursuant to the legal authority cited to above, the 
decision is final.  The governing legal criteria provide that 
the effective date of an award based on a claim for 
compensation which is reopened after a final decision by new 
and material evidence will be the day of receipt of claim or 
the date entitlement arose, whichever is later. 38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400(q),(r) (1999).  
(Emphasis added.)

The earliest submission by the veteran subsequent to the 
August 1990 RO denial that is in any way relevant to the 
veteran's claim for service connection for PTSD was the 
statement received from the veteran on April 23, 1992; hence, 
it is the earliest document that can be construed as a 
petition to reopen the claim.  Furthermore, although the 
medical evidence upon which the RO subsequently granted the 
veteran's claim for benefits was dated after April 23, 1992, 
the RO assigned the effective date of that grant of benefits 
as the date of the veteran's petition to reopen his claim-
the earliest possible date on the basis of the current 
record.  

In March 1997, the Board remanded this matter to the RO 
because the record reflected that there may have been VA 
medical records available which showed treatment for this 
disorder just prior to April 1992 and which may have 
qualified as an informal application to reopen the previously 
denied claim of service connection for PTSD.  See 38 C.F.R. 
§ 3.157 (1999).  As requested by the Board, the RO sent 
letters to the veteran in May 1997 and again in February 1998 
and requested that he submit any counseling he may have 
received at the Vet Center and any other records of treatment 
received for his PTSD prior to April 23, 1992.  The Board was 
seeking any evidence dated from the date of the last decision 
on this matter (August 1990) to April 23, 1992.  However, 
there is no evidence to constitute an informal claim for 
benefits during that time period.  The only records received 
on remand were VA records dated in 1984 and 1997, and records 
from The Chambersburg Hospital dated in June 1984.  However, 
this evidence pre-dates the prior May 1986 Board decision, 
which is also final.  See 38 U.S.C.A. §§ 7103, 7104 (West 
1991); 38 C.F.R. § 20.1100 (1999).  (Parenthetically, the 
Board notes that, effective November 21, 1997, VA promulgated 
regulations setting forth the criteria and procedures for 
establishing clear and unmistakable in a prior final Board 
decision (see Pub. L. No. 105-111, 111 Stat. 2271, codified 
at 38 U.S.C.A. § 7111 (West Supp. 1999); however, the veteran 
has not filed such a motion.  In any event, the veteran would 
have to establish clear and unmistakable error in both the 
Board's 1984 denial and the RO's 1990 denial to obtain an 
award of benefits on the basis of his original claim, which 
he has not done.). 

Accordingly, the Board must conclude that there is presently 
no legal basis for assignment of an effective date prior to 
April 23, 1992, the date of receipt of the veteran's 
application to reopen a claim of entitlement to service 
connection for PTSD.  Thus, the claim for an earlier 
effective date must be denied.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400(q),(r) (1999).  The Board emphasizes 
that it is legally bound in its decisions by applicable 
statutes, VA regulations and precedent opinions of the VA 
General Counsel.  38 U.S.C.A. § 7104(a),(c) (West 1991 & 
Supp. 1999).

In reaching its decision in this case, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).



ORDER

An effective date earlier than April 23, 1992, for the grant 
of service connection for PTSD is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 
- 6 -


- 5 -


